Citation Nr: 9909288	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-23 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the veteran's service 
connected back disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

By rating decision in June 1974, service connection was 
granted for a back disability.  In April 1997, the veteran 
filed a claim for an increased rating for a back disability.  
This appeal arises from the June 1997 rating decision from 
the Roanoke, Virginia Regional Office (RO) that denied the 
veteran's claim for an increased rating for a back 
disability.  A Notice of Disagreement was filed in July 1997 
and a Statement of the Case was issued in July 1997.  A 
substantive appeal was filed in August 1997 with no hearing 
requested.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected back disability. 

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA fee basis examination conducted 
in June 1998 is inadequate for rating purposes.  First, the 
examination did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated that his back 
symptoms are severely exacerbated by use.  Therefore, the 
veteran should be afforded an orthopedic examination to 
address the DeLuca requirements and a neurological 
examination to address the veteran's radicular symptoms.  

Second, on the June 1998 examination, the examiner indicated 
that an MRI scan had been done but that he did not have the 
information.  Additionally, there is no indication that the 
examiner had the opportunity to review the veteran's recent 
treatment records.  The duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App.  121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, the examiners should perform and review all indicated 
diagnostic tests and review all recent treatment records.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the back disability in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained. 

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of the 
service connected back disability.  The 
importance of appearing for the 
examinations and the consequences if he 
fails to do so should be explained to the 
veteran.  Documentation that the veteran 
received this information should be 
included in the claims folder.  The 
claims folder must be made available to 
the examiners prior to the examinations.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The ranges of motion of 
the lumbar spine should be specified in 
degrees, as should the normal ranges of 
motion.  The examiner should note whether 
the veteran has listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; or abnormal mobility 
on forced motion.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of the diseased 
disc.  It should be noted whether the 
veteran has recurring attacks of 
intervertebral disc syndrome and whether 
he has intermittent relief or little 
intermittent relief.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected back disability.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  This should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


